Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.
This office action is responsive to RCE filed on 07/19/2022. Claims 1, 5, 13, and 14 are amended. Claims 1-7, and 10-14 are pending examination.

	

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, and 10-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 13 is/are drawn to method (i.e., a process), claim(s) 1 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 14 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 13, and 14 is/are drawn to one of the statutory categories of invention. 
Claims 1-7, and 10-14 are directed to providing content based on extracted action history of a user. Specifically, the claims recite identifying one or more current or future accompaniers of a user; extracting, from action history accumulated regarding the user, action history in which identification information of the one or more accompaniers identified correlated; and identifying content corresponding to the extracted action history, as content to be provided to the user, wherein content that has a high probability of being used by the user is identified based on the extracted action history correlated with the identified one or more accompaniers and is provided to the user; accumulating action history, in which identification information of one or more accompaniers when the user engaged in a predetermined action is correlated, as action history of the user, extracts action history correlated with the identification information of the one or more accompaniers, from the action history accumulated, wherein accumulates information, that was present within a predetermined distance from a user for a predetermined amount of time or more when the user engaged in the predetermined action is identifiable as the identification information of one or more accompaniers, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as processing device, a memory; a processor, a non transitory computer readable, and a terminal merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the processing device, a memory; a processor, a non transitory computer readable, and a terminal perform(s) the steps or functions of identifying one or more current or future accompaniers of a user; extracting, from action history accumulated regarding the user, action history in which identification information of the one or more accompaniers identified correlated; and identifying content corresponding to the extracted action history, as content to be provided to the user, wherein content that has a high probability of being used by the user is identified based on the extracted action history correlated with the identified one or more accompaniers and is provided to the user; accumulating action history, in which identification information of one or more accompaniers when the user engaged in a predetermined action is correlated, as action history of the user, extracts action history correlated with the identification information of the one or more accompaniers, from the action history accumulated, wherein accumulates information, that was present within a predetermined distance from a user for a predetermined amount of time or more when the user engaged in the predetermined action is identifiable as the identification information of one or more accompaniers. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a processing device, a memory; a processor, a non transitory computer readable, and a terminal to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of providing content based on extracted action history of a user. As discussed above, taking the claim elements separately, the processing device, a memory; a processor, a non transitory computer readable, and a terminal perform(s) the steps or functions of identifying one or more current or future accompaniers of a user; extracting, from action history accumulated regarding the user, action history in which identification information of the one or more accompaniers identified correlated; and identifying content corresponding to the extracted action history, as content to be provided to the user, wherein content that has a high probability of being used by the user is identified based on the extracted action history correlated with the identified one or more accompaniers and is provided to the user; accumulating action history, in which identification information of one or more accompaniers when the user engaged in a predetermined action is correlated, as action history of the user, extracts action history correlated with the identification information of the one or more accompaniers, from the action history accumulated, wherein accumulates information, that was present within a predetermined distance from a user for a predetermined amount of time or more when the user engaged in the predetermined action is identifiable as the identification information of one or more accompaniers. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of providing content based on extracted action history of a user. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 2-7, and 10-12 further describe the abstract idea of providing content based on extracted action history of a user. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.	


3.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1-7, and 10-14.


NPL Reference
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “What Is Behavioral Targeting?” describes “Behavioral targeting is a marketing method that uses web user information to strengthen advertising campaigns. The technique involves gathering data from a variety of sources about the potential customer’s online browsing and shopping behaviors. This information helps create ads that are relevant to that specific user’s habits and interests, which the publisher can then display in that visitor’s web browser. The primary purpose of this technique is to deliver advertising messages to the behavioral target markets that have shown the most interest in them. The process involves compiling web searches, purchase histories, frequently visited websites and other information to create a full user profile, revealing what your audience wants, avoids and purchases. Using these data points, companies can formulate ads that align with the individual consumer’s trackable preferences and needs, without conveying messages the viewer would find unappealing or irrelevant.”.

	

Pertinent Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference# WO 2008059692 A1 teaches similar invention which describes an advertisement information providing method as an exemplary aspect of the present invention includes a step of acquiring user information for identifying a user of a communication terminal, and user information and use Based on a registration database constructed by correlating related party information for identifying related parties and related party action history information for indexing the related party's action history! /, The step of extracting related party action history information corresponding to the related party action history, and the first advertisement from the advertisement information database storing a plurality of pieces of advertisement information based on the extracted related party action history information Extracting the information, and providing the extracted first advertisement information to the communication terminal.	

Response to Arguments
6.	Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of providing content based on extracted action history of a user which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and  Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

B.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong Two.	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to providing content based on extracted action history of a user does not add technical improvement to the abstract idea. The recitations to “processing device, a memory; a processor, a non transitory computer readable, and a terminal” perform(s) the steps or functions of identifying one or more current or future accompaniers of a user; extracting, from action history accumulated regarding the user, action history in which identification information of the one or more accompaniers identified correlated; and identifying content corresponding to the extracted action history, as content to be provided to the user, wherein content that has a high probability of being used by the user is identified based on the extracted action history correlated with the identified one or more accompaniers and is provided to the user; accumulating action history, in which identification information of one or more accompaniers when the user engaged in a predetermined action is correlated, as action history of the user, extracts action history correlated with the identification information of the one or more accompaniers, from the action history accumulated, wherein accumulates information, that was present within a predetermined distance from a user for a predetermined amount of time or more when the user engaged in the predetermined action is identifiable as the identification information of one or more accompaniers. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.

C.	Applicant argues that the claims are not directed to a judicial exception under Step 2B.
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to providing content based on extracted action history of a user does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “processing device, a memory; a processor, a non transitory computer readable, and a terminal” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of providing content based on extracted action history of a user. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621